DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment filed 01 October 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-6, 8-15, 17, 19, and 20 are pending.
Claims 1, 8, 15, 17, 19, and 20 are amended.
Claims 7, 16, and 18 are canceled. 
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:

In the claims:
In claim 1, line 4, after “slot”, --, the cam housing being configured to rotate—has been inserted.

EXPLANATION FOR EXAMINER’S AMENDMENT
The specification has been amended to provide proper antecedent basis for the claimed subject matter.
Claim 1 has been amended to avoid ambiguity.

ALLOWABLE SUBJECT MATTER
Claims 1-6, 8-15, 17, 19, and 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“the proximal and distal cam slots are longitudinally spaced from one another such that at least a majority of the proximal cam slot is disposed proximally of a proximal end of the distal cam slot”.
The closest prior art to Shelton et al. (US Patent Publ. No. 2019/0125360) discloses an adapter assembly 101 comprising a first input shaft 152, a cam housing 833 operably coupled to the first input 
The difference between the Shelton et al. reference and the claimed subject matter is that Shelton et al. does not disclose or teach “the proximal and distal cam slots are longitudinally spaced from one another such that at least a majority of the proximal cam slot is disposed proximally of a proximal end of the distal cam slot”.  Shelton et al. discloses a first cam slot and a second cam slot, but does not disclose the position of the first and second cam slots with respect to one another, and it would be speculative to consider that the Shelton et al. device would include the proximal and distal cam slots longitudinally spaced from one another such that at least a majority of the proximal cam slot is disposed proximally of a proximal end of the distal cam slot.  The difference between the claimed subject matter and the Shelton et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure. 
The closest prior art to Baxter et al. (US Patent Publ. No. 2016/0174971), newly cited, discloses a cam housing (barrel drum 261, fig. 9, [0123]) defining a first cam slot (first articulation groove 262, [0123], figs. 9 and 10) and a second cam slot (second articulation groove 263, [0123], fig. 10), a first elongate shaft 270 ([0123], fig. 9) having a proximal end received in the first cam slot, and a second elongate shaft 280 ([0123], fig. 9) having a proximal end received in the second cam slot, wherein the first and second elongate shafts are configured to move in opposing first and second longitudinal directions in response to a rotation of the cam housing to articulate the surgical loading unit ([0123]).  
The difference between the Baxter et al. reference and the claimed subject matter is that Baxter et al. does not disclose or teach “the proximal and distal cam slots are longitudinally spaced from one another such that at least a majority of the proximal cam slot is disposed proximally of a proximal end of the distal cam slot”.  Baxter et al. discloses a first cam slot and a second cam slot, and discloses in figure 10 the first and second cam slots positioned laterally with respect to one another.  While Baxter et al. disclose that a portion of each cam slot is longitudinally spaced from a portion of the other cam slot, Baxter et al. does not disclose or teach the proximal and distal cam slots are longitudinally spaced from one another such that at least a majority of the proximal cam slot is disposed proximally of a proximal end of the distal cam slot.  The difference between the claimed subject matter and the Baxter et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Baxter et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Baxter et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure. 
Regarding independent claim 15: the subject matter of claim 15 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 15 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“an axially movable I-beam assembly disposed between the first and second links, wherein the concave intermediate portion of the inner surface of the first link contacts a first lateral side of the I-beam assembly upon the surgical loading unit articulating relative to the adapter assembly in a first direction”.    
The closest prior art to Worthington et al. (US Patent Publ. No. 2017/0224330) discloses a surgical instrument 19010 comprising an adapter assembly (elongate shaft assembly 19200, housing 201, [0302], [0464]), including a first axially movable elongate shaft (first articulation rod 19844, fig. 136, [0465]); a second axially movable elongate shaft (second articulation rod 19864, fig. 136, [0465]); a first link (first end effector link 19850, fig. 136, [0465]) having a proximal end portion 19854 pivotably coupled (first pin 19856 at proximal end 19854 of first end effector link slides and pivots in first axial slot 19845 of first articulation rod 19844, figs. 136 and 137) to a distal end portion of the first elongate shaft; and a second link (second end effector link 19870, fig. 136, [0465]) having a proximal end portion 19874 pivotably coupled (second pin 19876 at proximal end 19874 of second end effector link slides and pivots in second axial slot 19865 of second articulation rod 19864, figs. 136 and 137) to a distal end portion of the second elongate shaft; and a surgical loading unit (end effector 19300, fig. 136, [0464]) having a proximal end portion pivotably coupled to a distal end portion 19852 of the first link (“the distal end 19852 of the first end effector link 19850 is pivotally pinned to the elongate channel 19302 of the end effector 19300”, fig. 136 and 137, [0465]) and a distal end portion 19872 of the second link (“the distal end 19872 of the second end effector link 19870 is pivotally pinned to the elongate channel 19302 of the end effector 19300”, figs. 136 and 137, [0465]), such that the first and second links articulate the 
The difference between the Worthington et al. reference and the claimed subject matter is that Worthington et al. does not disclose or teach “an axially movable I-beam assembly disposed between the first and second links, wherein the concave intermediate portion of the inner surface of the first link contacts a first lateral side of the I-beam assembly upon the surgical loading unit articulating relative to the adapter assembly in a first direction”.  The difference between the claimed subject matter and the Worthington et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Worthington et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        10 February 2022